Title: From Abigail Smith Adams to Harriet Welsh, 7 July 1818
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					Quincy July 7th 1818
				
				I expected you home. that is the reason I did not write. beside I have melted away and very, very feeble—I rejoice to learn that you have had a fine rain. we had only  a little drisel, but miss H Adams Said the Minister thanked the Lord for that; and prayed that he would send a soaking rain. we may put up a Similar petition, for Rain is much wanted—I received this morning your favour of 28 June & 3d july, as I had before your Letter containing your travels for which I thank you—what we wish we are very apt to believe, and your good mother told us you would be home by the first of July; and here it is the Seventh & you Say not a word about it.—I do not  blame those who keep you, but we here; do not like So long an absence—the controvasy between Gen’ll Putnam & Dearborn has become very interesting. the North American Review, has fully disproved Genll Dearborns Statements, and that with a Reason set with smooth oil which the Poet tells us, “is best  what” It is written with a masterly pen—and it is said, by mr Webster—who by the way, for the first time made us a visit the last week he has a fine face—full of intellegence—tho I have not always liked his political creed—I think him a Superiour man—The Testimony you sent, is much to the point, and will be sent to mr Brindly. I hear that there are some very bitter peices in the Centinal, written by J Lowel—who loves to fish in troubled waters they are his Element. I am going to send for the paper: there are to be nine Numbers for which I am sorry. I think Gen’ll d——n has been Sufficiently mortified & put down—and when a Man is down; why trample upon him? be sure he has been lifted up, above his bearing—and had luck in his day, but you can never make velvet of a Bears foot, or in other words Jack will never make a Gentleman—we greet the Young gentleman who has lately been named, and Send him our Blessing, with Love to his parents—It was the intention of the president to have past the 4th of July in Boston to have heard mr Grays oration, and have dined with mr Mason with his Family as mr & mrs Mason had urged, but the heat of the days preceeding put us down—and we did not think it prudent to risk the fatigue—so we Stayd at home. I have hopes of Seeing mr JQA in August. he says in his last Letter that he hopes to accomplish it—whether She w will accompany him, is uncertain; his wish is to visit his parents, unincumberd by company, pass a Short time, and return in silenceI hear there was much allarm yesterday in Town, on account of a Spanish War. insurence was up high—the British will get us into one, if possible—they long to prey upon our commerce under Spanish coulours.—“mr Adams in his last Letters Says, upon politices domestic or foriegn foreign I Shall Say nothing, because I have too much to say. The Surface is yet calm, but the atmosphere is not clear. there is a hollow rumbling of distant Thunder, which warns the Pilot not to Sleep at the Helm”It seem that the correspondence between the American Secretary of State, and don onis has filld the columns of the English papers. “They call the demands of the united States upon Spain exorbitant and unreasonable. the uncourteous and haughty expressions of mr Adams unequivocally betray the hostile intention of the united States to compel Spain to acquiesce in their monstrous demands”So some Bull bellows with all the insolence of a Dictator—and threatens that our trade shall fall a Sacrifice to them.—lacks of the firmness and courage of the Spanish Government. See the Royal order for releasing mr Meade, as Humble & Servile an order as was ever pen’dI have Sent you two Letters from Caroline without covering them to mr Bailey. hope you have received them. I now add an other—  no I mistake, it is one from you to Caroline which will go by the mail tomorrow—Susan is come & sit down, and began reading, so I can not write any more, than Love to you all / From Your
				
					A Adams
				
				
			